DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application claims priority to 16/421,728 filed on 05/24/2019 and further claims priority to 62/676,041 filed on 05/24/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2021 was filed on the filing date of this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the details of claims 28, 31, and 37 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“Means for removably but securely coupling the emitter module to the laser system” is being interpreted under 35 U.S.C. 112(f). The corresponding structure can be found at pg. 13 ll. 5-6 and includes “sockets, protrusions, fasteners, and clasps” that “latch or compressively retain” the emitter module and equivalents thereof.  The Office notes that applicant incorporates by reference U.S. Applicant No. 15/660,134 for “one arrangement” of the mechanical interface. Applicant is advised that this reference cannot provide support for any corresponding structure for the means plus function language. Please see MPEP 2181(II)(A).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26, 27, and 32-36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 32 requires “adjusting an angular position of at least one of the refractive optic or the output coupler”.  Claim 33 requires “the angular position of at least one of the refractive optic or the output coupler”. Claims 34-36 require the limitation based on their dependence from claims 32 or 33. Claim 29 requires “the refractive optic is rotatively adjustable”. Claim 29 is also silent regarding adjustment of the output coupler. Accordingly, claims 32-36 appear to include a scope where the angular position of the refractive optic is not adjusted as required by claim 29. Claims 26 and 27 are rejected for the same reasons.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22, 23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Oguri et al. (US 20190020178 A1), hereafter Oguri, in view of Shou (US 8,537,865), hereafter Shou, in further view of Son et al. (US 20190011100A1), hereafter Son.
Regarding claim 22, Oguri discloses a method comprising a plurality of emitter modules (Fig. 9A elements 31) each having a forward face and producing an input beam (Fig. 9A element 31), the emitter modules each comprising an output coupler (Fig. 9A element 8) and, optionally, a refractive optic for receiving and directing the input beam (Not required by the claim), the method comprising the steps of: combining the input beams from the emitters in an output beam (Fig. 9A element 51); rotatively adjusting (Fig. 9A element 15) the output coupler of each of the emitter modules until the output beam exhibits a target value of a beam parameter (Fig. 9A element 53). Oguri does not explicitly disclose rotating about a pair of perpendicular coordinate axes parallel to the forward face of the emitter module and processing the workpiece using the output beam. However, Shou discloses processing the workpiece using the output beam (col. 1 ll. 14-16). The advantage, as is known in the art, is to increase the market for the devices. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Oguri with processing the workpiece using the output beam as disclosed by Shou in order to increase the market for the devices. Oguri in view of Shou do not explicitly disclose rotating about a pair of perpendicular coordinate axes parallel to the forward face of the emitter module. However, Son discloses the optic is rotatively adjustable about a pair of perpendicular coordinate axes parallel to the forward face of the housing of the emitter module ([0092]) 1. The advantage is to control the emission direction (Abstract). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Oguri in view of Shou with the optic is rotatively adjustable about a pair of perpendicular coordinate axes parallel to the forward face of the housing of the emitter module as disclosed by Son in order to control the emission direction.
Regarding claim 23, Shou, for the same reasons outlined above, further discloses the emitter modules each comprise a refractive optic and an output coupler (Fig. 7 elements 34 and 36).
Regarding claim 25, Oguri discloses the output coupler is rotatively adjustable (Fig. 9A elements 8 and 15). Additionally, Shou further discloses the refractive optic of each of the emitter modules are rotatively adjustable (Fig. 7 element A). Accordingly, the combination of Son and Shou discloses both the refractive optic and the output coupler of each of the emitter modules are rotatively adjustable.
Regarding claim 26, Oguri discloses the refractive optic or the output coupler of each of the emitter modules is rotatively adjustable (Fig. 9A elements 8 and 15).
Regarding claim 27, Oguri in view of Shou in further view of Son do not explicitly disclose the refractive optic is rotatively adjustable on a tip/tilt mount. However, the Office takes Official Notice that tip/tilt mounts are well known in the art and readily available from a number of manufacturers. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Oguri in view of Shou in further view of Son to use a tip/tilt mount as is known in the art for the rotatively adjustable refractive optic disclosed by Shou and Son as is known in the art in order to use a well-known and readily available component to achieve the desired rotation as opposed to designing a new component thereby saving costs. 
Regarding claim 28, Shou further discloses the refractive optics may be a pair of mirrors (Fig. 8 elements 74 and 76). Oguri in view of Shou in further view of Son do not explicitly disclose the combined beam of each emitter module passes through the associated refractive optic along a beam path, the beam path being adjustable about the perpendicular coordinate axes by a pair of mirrors. However, the Office takes Official Notice that adjusting a beam path using a pair of mirrors (e.g. scan mirrors) is well known in the art. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Oguri in view of Shou in further view of Son with the combined beam of each emitter module passes through the associated refractive optic along a beam path, the beam path being adjustable about the perpendicular coordinate axes by a pair of mirrors as is known in the art, such as scan mirrors, in order to adjust the beam position using a well known components. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Oguri in view of Shou in further view of Son, as applied to claim 34, in further view of Deutsch et al. (US 20160048028 A1), hereafter Deutsch.
Regarding claim 24, Oguri in view of Shou in further view of Son do not explicitly disclose the at least one beam parameter is a beam shape, a spot size and/or a numerical aperture. However, Deutsch discloses the at least one beam parameter is a beam shape, a spot size and/or a numerical aperture ([0052]). The advantage is to control the device to have better beam quality ([0052]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Oguri in view of Shou in further view of Son with the at least one beam parameter is a beam shape, a spot size and/or a numerical aperture as disclosed by Deutsch in order to control the device to have better beam quality.

Claims 29-34, 36, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Shou in view of Son in further view of Priest et al. (US 9086375), hereafter Priest.
Regarding claim 29, Shou discloses a laser delivery system (Fig. 7) for directing optical radiation onto a workpiece (col. 1 ll. 14-16), the system comprising: an emitter modules each having a housing having a forward face and producing an input beam (Fig. 7 element 11), the emitter modules each comprising (a) disposed within the housing, a plurality of laser beam sources each configured to emit a laser beam (Fig. 7 element 10A; Fig. 1 elements 14), (b) disposed within the housing, emitter-module optics configured to combine the laser beams into a combined beam (Fig. 7 element 10A; Fig. 1 element 28), (c) disposed within the housing, a refractive optic for receiving and directing the combined beam (Fig. 7 elements 34 and 35), and (d) disposed within the housing, an output coupler configured to (i) receive the combined beam, (ii) reflect a first portion of the combined beam back to the emitter-module optics and thence to the plurality of laser beam sources, and (iii) transmit a second portion of the combined beam, from the forward face, as the input beam (Fig. 7 element 36; col. 4 ll. 21-28); wherein the refractive optic is rotatively adjustable about a coordinate axes parallel to the forward face of the housing of the emitter module (Fig. 1 element A). Shou does not explicitly disclose a plurality of emitter modules; means for removably but securely coupling each of the emitter modules to the laser delivery system; and beam-combining optics for receiving the input beams from the emitter modules and producing an output beam therefrom, wherein in each of the emitter modules, the refractive optic is rotatively adjustable about a pair of perpendicular coordinate axes parallel to the forward face of the housing of the emitter module. However, Son discloses the refractive optic is rotatively adjustable about a pair of perpendicular coordinate axes parallel to the forward face of the housing of the emitter module ([0092]) 2. The advantage is to control the emission direction (Abstract). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Shou with the refractive optic is rotatively adjustable about a pair of perpendicular coordinate axes parallel to the forward face of the housing of the emitter module as disclosed by Son in order to control the emission direction. Shou in view of Son do not explicitly disclose a plurality of emitter modules; means for removably but securely coupling each of the emitter modules to the laser delivery system; and beam-combining optics for receiving the input beams from the emitter modules and producing an output beam therefrom. However, Priest discloses a plurality of emitters (Fig. 1A elements 16, 28, 20, and 22). means for removably but securely coupling the emitter module to the laser system (Fig. 3A unlabeled fastener; Fig. 1B elements 72A and 72B), and beam-combining optics for receiving the input beams from the emitter modules and producing an output beam therefrom (Fig. 1A elements 24, 26, 28, 30, and 32). The advantage, as is known in the art, is to increase spectral range and/or power and to allow old and/or damaged emitter modules to be replaced without replacing the entire laser system. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device disclosed by Shou in view of Son with a plurality of emitter modules; means for removably but securely coupling each of the emitter modules to the laser delivery system; and beam-combining optics for receiving the input beams from the emitter modules and producing an output beam therefrom as disclosed by Priest in order to increase spectral range and/or power and to allow old and/or damaged emitter modules to be replaced without replacing the entire laser system.
Regarding claim 30, Shou in view of Son in further view of Priest do not explicitly disclose the refractive optic is rotatively adjustable on a tip/tilt mount. However, the Office takes Official Notice that tip/tilt mounts are well known in the art and readily available from a number of manufacturers. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Shou in view of Son in further view of Priest to use a tip/tilt mount as is known in the art for the rotatively adjustable refractive optic disclosed by Shou and Son as is known in the art in order to use a well-known and readily available component to achieve the desired rotation as opposed to designing a new component thereby saving costs. 
Regarding claim 31, Shou further discloses the refractive optics may be a pair of mirrors (Fig. 8 elements 74 and 76). Shou in view of Son in further view of Priest do not explicitly disclose the combined beam of each emitter module passes through the associated refractive optic along a beam path, the beam path being adjustable about the perpendicular coordinate axes by a pair of mirrors. However, the Office takes Official Notice that adjusting a beam path using a pair of mirrors (e.g. scan mirrors) is well known in the art. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Shou in view of Son in further view of Priest with the combined beam of each emitter module passes through the associated refractive optic along a beam path, the beam path being adjustable about the perpendicular coordinate axes by a pair of mirrors as is known in the art, such as scan mirrors, in order to adjust the beam position using a well known components. 
Regarding claim 32, Son, for the same reasons outlined above, further discloses a controller for adjusting an angular position of at least one of the refractive optic or the output coupler (Fig. 8 element 140).
Regarding claim 33, Shou in view of Son in further view of Priest do not explicitly disclose a sensor for sensing a parameter of the output beam, the controller being responsive to the sensor and adjusting, based on signals therefrom, the angular position of at least one of the refractive optic or the output coupler. However, Priest discloses a sensor for sensing a parameter of the output beam, the controller being responsive to the sensor and adjusting, based on signals therefrom, the angular position of at least one optic (col. 14 ll. 11-38; col. 15 ll. 22-25). The advantage is to control the position of the optic based on the desired parameter (col. 14 ll. 11-38; col. 15 ll. 22-25). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Shou in view of Son in further view of Priest with a sensor for sensing a parameter of the output beam, the controller being responsive to the sensor and adjusting, based on signals therefrom, the angular position of at least one of the refractive optic or the output coupler, since Priest discloses a sensor for sensing a parameter of the output beam, the controller being responsive to the sensor and adjusting, based on signals therefrom, the angular position of at least one optic in order to control the position of the optic based on the desired parameter.
Regarding claim 34, Priest, for the same reasons outlined above, further discloses the signals are indicative of at least one beam parameter (col. 15 ll. 22-25).
Regarding claim 36, Priest, for the same reasons outlined above, further discloses the controller is configured to continue adjusting the angular position until a target value of the at least one beam parameter is attained (col. 14 ll. 11-38; col. 15 ll. 22-25).
Regarding claim 38, Shou further discloses an optical fiber (Fig. 7 element 54); and a fiber-optic module configured to couple the output beam into the optical fiber (Fig. 7 element 56).
Regarding claim 39, Priest further discloses the beam-combining optics spatially stack the input beams, polarization-combine the input beams, or wavelength-combine the input beams (col. 18 ll. 4-14).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Shou in view of Son in further view of Priest, as applied to claim 34, in further view of Deutsch.
Regarding claim 35, Shou in view of Son in further view of Priest do not explicitly disclose the at least one beam parameter is a beam shape, a spot size and/or a numerical aperture. However, Deutsch discloses the at least one beam parameter is a beam shape, a spot size and/or a numerical aperture ([0052]). The advantage is to control the device to have better beam quality ([0052]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Shou in view of Son in further view of Priest with the at least one beam parameter is a beam shape, a spot size and/or a numerical aperture as disclosed by Deutsch in order to control the device to have better beam quality.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Shou in view of Son in further view of Priest, as applied to claim 29, in further view of Chann et al. (US 20120105968 A1), hereafter Chann.
Regard claim 37, Shou in view of Son in further view of Priest do not explicitly disclose the emitter-module optics of each emitter module comprise: focusing optics for focusing the laser beams onto a dispersive element; and the dispersive element for receiving and dispersing the received focused beams, thereby forming the combined beam, wherein the combined beam is composed of multiple wavelengths. However, Chann discloses the emitter-module optics of each emitter module comprise: focusing optics for focusing the laser beams onto a dispersive element (Fig. 1B element 106 and 114); and the dispersive element for receiving and dispersing the received focused beams 9Fig. 1B element 114), thereby forming the combined beam, wherein the combined beam is composed of multiple wavelengths ([0073]). The advantage is to use known components to combine the laser beams. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Shou in view of Son in further view of Priest with the emitter-module optics of each emitter module comprise: focusing optics for focusing the laser beams onto a dispersive element; and the dispersive element for receiving and dispersing the received focused beams, thereby forming the combined beam, wherein the combined beam is composed of multiple wavelengths as disclosed by Chann in order to use known components to combine the beams. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        09/30/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Office notes that the combination of Shou and Son naturally results in the pair of perpendicular coordinate axes being parallel to the forward face. Son discloses the refractive element is rotated in the x and y axes while the propagation direction is the z axis. Applying those teachings to Fig. 6 of Shou, the z axis is the beam propagation axis and the x and y axes will be perpendicular to the forward face. 
        2 The Office notes that the combination of Shou and Son naturally results in the pair of perpendicular coordinate axes being parallel to the forward face. Son discloses the refractive element is rotated in the x and y axes while the propagation direction is the z axis. Applying those teachings to Fig. 6 of Shou, the z axis is the beam propagation axis and the x and y axes will be perpendicular to the forward face.